Case 18-81127-TLS               Doc 104    Filed 11/13/18 Entered 11/13/18 11:12:02                Desc Main
                                          Document      Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

IN RE:                     )
                           ) Case no. 18-81127
EAT FIT GOT HEALTHY FOODS, )
LLC et al1                 ) Chapter 11
              Debtor.      )

                          REQUEST FOR WAIVER OF LOCAL RULE 9013-1

         COME NOW the above-captioned Debtors, by and through their counsel of record, and

request a waiver of Local Rule 9013-1, requiring notice and an opportunity to object, relating to the

Debtors’ Motion for Withdrawal of Attorney Katherine Rosenblatt (the “Withdrawal Motion”).

         On November 13, 2018, Debtors filed the Withdrawal Motion, requesting the withdrawal of

attorney Katherine Rosenblatt as counsel for Debtors. Per Local Rule 9013-1, parties-in-interest are

given a twenty-one day period to object to the Withdrawal Motion. However, as the Debtors will

continue to be represented by Patrick Turner, the Debtors request that this objection period be

waived and the Court grant the relief requested in the Withdrawal Motion as soon as possible.

         WHEREFORE, the Debtors respectfully request a waiver of Local Rule 9013-1 relating to

the Withdrawal Motion and entry of an order granting the Withdrawal Motion and granting such

other and further relief as is just and proper.


                                                  Eat Fit Go Healthy Foods, LLC Debtor

                                                  By:      /s Patrick R. Turner
                                                           Patrick R. Turner (#23461)
                                                           Stinson Leonard Street, LLP
                                                           1299 Farnam Street, Suite 1500
                                                           Omaha, NE 68102
                                                           Tel. No. (402) 342-1700
                                                           Fax No. (402) 342-1701

1
 The Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat FIt Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and
Eat Fit Go Healthy Foods - Minnesota, LLC.

CORE/3007017.0005/148857808.1
Case 18-81127-TLS               Doc 104    Filed 11/13/18 Entered 11/13/18 11:12:02    Desc Main
                                          Document      Page 2 of 2
IN THE MATTER OF
Eat Fit Go Healthy Foods, LLC
Case No. BK 17-81127
9013 Notice

                                                          Patrick.turner@stinson.com




                                                 2 of 2
CORE/3007017.0005/148857808.1
